Nicholson, C. J.,
delivered the opinion of the court.
Hale sued Baker in 1872 in ejectment for a tract of land in Greene county, and recovered judgment, from which Baker has appealed.
It is not denied that the legal title to the land is in Hale, but it is insisted for Baker that he has a *47possessory title to the land sufficient to defeat plaintiff’s action.
Hale’s theory of the case, which he sustained by his own evidence, is, that being the owner of the land about 1846 he negotiated with one Turnbill for a sale of the land, and that they agreed on the terms, but that Turnbill declining to carry it into execution, agreed to rent the premises, and took possession as his tenant, and so held until 1864, when he learned for the first time that Turnbill was claiming to hold it for himself; and that in 1865 Turnbill sold and delivered possession to Balter.
' The defendant was also examined, and stated that he purchased the land in controversy from Hale in 1846, but never got any written title; that he took possession under the parol purchase, and that he held and claimed it as his own until he sold and conveyed it to Baker in 1865. He denied that he ever rented the land from Hale, or ever held it as his tenant.
The Circuit Judge, among other things, charged the jury as follows: “If you enter as a tenant you cannot controvert the title of your landlord until you disclaim the tenancy, and after such disclaimer if you hold for seven years you can’t be disturbed. A parol contract for- the sale of land is void, and does not convey title — the' party who goes into possession under a parol sale, under the act of 1819, would not, by holding for seven years, get a title. The holding for seven years under - a parol contract may possibly give a defensive right, but does not give him a right transferable by deed. When he vacates the premises, *48the right of possession reverts to the original owner, and ■ his vendor cannot connect his possession under his deed so as to defend himself under the statute of limitations.”
Under this charge the jury found for the plaintiff, and defendant has appealed.
The error assigned for defendant is, that the judge instructed the jury that if Turnbill held the land by parol, purchased from Hale, and conveyed it by deed to Baker, the possession of Turnbill could not be united with that of Baker to complete the bar of the statute of limitations of seven years. The proof was that Turnbill conveyed the land to Baker in 1865, and as the suit was commenced in 1872, and as the statute did not commence running until January 1, 1867, seven years of possession by Baker had not elapsed when the suit commenced. It is obvious, therefore, that the charge was fatal to the defense relied on by Baker.
It is settled by repeated adjudications in this State that the successive possessions of trespassers cannot be so connected as to make up the bar of seven years under the second section of the act of 1819, (Code, sec. 2765,) and for the reason that there can be no privity between wrongdoers. Vance v. Fisher, 10 Hum., 211; Moffit v. McDonald, 11 Hum., 457; Hobbs v. Ballard, 5 Sneed, 395; Wells v. Ragland, 1 Swan, 501.
But it is equally well settled that the possession of land by a purchaser by parol is not that of a trespasser or wrongdoer. It has been sometimes maintained that such a purchaser occupies the relation of *49a tenant of the holder of the legal title, and therefore that his possesssion could not be adverse until his tenancy had been disclaimed. - This question was examined in the case of James v. Patterson, 1 Swan, 312, when the court announced the following conclusion, that, “ admitting in its fullest extent, the principle, that one who is in possession, under a verbal purchase,' is to be presumed, in the absence, of all proof to the contrary, to hold in the character of tenant at will of his vendor, still it is a tenancy, arising not out of contract, but by mere implication or construction of law. And the doctrine of estoppel, as between landlord and tenant, has no application to such constructive relations — it applies only to the actual relation created by contract.”
This doctrine was recognized as correct in the case of Gudger v. Barnes, 4 Heis., 570. It follows that if Turnbill had continued in possession, and had been sued, he could have defended successfully under his possession as a purchaser by parol.
But the Circuit Judge charged that as Turnbill got no title by his parol purchase, when he conveyed the land and transferred the possession to Baker, that the right of possession reverted to Hale who had the legal title.
That would have been true if Turnbill had been in possession as a trespasser or wrongdoer. But upon the hypothesis that Turnbill held and claimed the land under a parol purchase he was not a trespasser, but held adversely under his invalid parol purchase. Ray v. Goodman, 1 Sneed, 588.
The question then arises, was TurnbilPs possessory *50right such an interest in the land as would descend, .or as could be transferred or conveyed to another? This question was elaborately examined by Judge Wright in the case of Mart v. Gilliam, 1 Col., 488. In that case it was held that the possession of the widow could not be tacked to that of her husband so as to make a defense, because there was no privity between the two possessions, but that the possession of the children could be tacked to that of their father because his possessory right was descendible and alienable. On this question Judge Wright approved and adopted the case of Sawyer v. Kendall, 10 Cushing Rep., 241, and says: “The well settled rule, as laid down in that case, is that to make a disseisin effectual to give title under it to a second disseisor, it must appear that the latter holds the estate under the first disseisor, so that the disseisor of one may be connected with that of the other. Separate successive disseisins do not aid one another where several persons successively enter on land as disseisors, without any conveyance from one to another, or any privity of estate between them other than that derived from the mere possession of the estate. Their several consecutive possessions cannot be tacked so as to make a continuity of disseisin of sufficient length of time to bar the 'true owners of their right of entry. To sustain separate successive disseisins, as constituting a continuous possession and conferring a title upon the last disseisor, there must have been a privity of estate between the several successive disseisors. To create such privity there must have existed, as between the different dis-*51seisors, in respect to which a title by disseisors is claimed, some such relation as that of ancestor and heir, grantee and grantor, or devisor and devisee. In such cases the title acquired by disseisin passes by descent, deed 'or devise. But, if there is no such priority upon the determination of the possession of each disseisor, the seisin of the true owner reverts and is re-vested, and a new distinct assignee is made by each successive disseisor.” •
It is observed that Judge Wright recognizes the general doctrine that the successive possessions of trespassers or wrongdoers cannot be tacked together, and concludes that only those possessions can be so tacked in which the successive possessors hold the land as their own, and where there is a privity of estate between the several possessions?' In support of this position Judge Wright quotes Angelí on Limitations, 446; 1 Greenleaf’s Cruise on Real Property, 53-4, note 4; 5 Peters, 402; 11 Peters, 41. In the last named ease the court say, “if the ‘ entry was made under claim or color of right, it is an ouster, otherwise it is a mere trespass. ' In legal language, the intention guides the entry and fixes its character.” Also, 1 Chan. Law Rep., 200; 10 John Rep., 338; 7 Long & Rowl., 177; in which last case Judge Tilghman held, that one who enters upon land as a trespasser and continues to reside upon it, acquires something which he may transfer by deed as well as by descent, and such possessions may be tacked to constitute a bar. By trespasser, Judge Tilghman meant a disseisor, or one entering under a claim.
*52After a full review of the authorities Judge Wright says: “Whatever may be the dicta in our reports, we know of no adjudged case which contravenes the principle herein stated.” Judge Wright then reviews the several cases in which the dicta referred to occur, and concludes as we think correctly, that none of them are in conflict with the principle laid down by him, except possibly the case of Curtinger v. Catron, 10 Hum., 24, and in reference to that case, he says: “the case did not call for the dictum, and that it is not supported by authority.” ’ The question in that base was, whether the interest acquired in land by a naked occupation of seven years is liable to execution? Judge Turley held that it was not, which holding is well sustained by authority, but he added, “no title is acquired to land so held,- but a mere right of possession, which is not alienable or descendible.” If Judge T. meant that the possessory' right of a naked trespasser was not descendible or alienable, he was right, but if he meant that the possessory right of one who enters under claim of right and so holds, is not descendible or alienable, then, as remarked by Judge Wright, the dictum, is not supported by authority.
The principle established by the case of Marr v. Gilliam, is, that if several disseisors are in privity of estate, possessing and claiming title to the land, although their claims are invalid and void as against the true owner, the last disseisor may defend by connecting the several disseisins, and thus make up the necessary time to bar the action of the owner under the- second section of the act of 1819. But in the *53case at bar Turnbill entered, according to his theory of the case, not as a trespasser, but under a parol contract, by which he was to pay $200 for the land— $50 in cash and the residue in' blacksmith’s work; that he held and claimed the land as his own and adversely to Hale, having doné blacksmith’s work for him' to the amount of about $400, although he had never paid the $50 in cash.
It, is clear that if these facts be true Turnbill ■had such a possessory right as was transferable to Baker, and that therefore Baker could defend by connecting' his own possession with ‘ that- of Turnbill. It was therefore erroneous in the Circuit- Judge to withdraw from the jury the view of the case upon which Baker relied for his defense. The jury ought to have been left, under proper, instructions, to determine whether Turnbill held the land as Hale’s tenant by contract, or whether he held it under contract of purchase.
For the error indicated the judgment is reversed and a new trial awarded.